Citation Nr: 0806104	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
periodontal disease, to include service connection as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for periodontal 
disease, to include service connection as secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for periodontal disease, to 
include service connection as secondary to service-connected 
diabetes mellitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In October 1996, the RO denied service connection for 
dental caries and moderate to advanced periodontitis.  The 
veteran was notified of the decision and his appellate rights 
and he did not appeal.

2.  Evidence received since the October 1996 RO decision, 
specifically a medical opinion, is not cumulative or 
redundant of the evidence of record, raises a reasonable 
possibility of substantiating the claim, and relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for periodontal disease, including as 
secondary to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying the claim for 
service connection for periodontal disease is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the October 1996 rating decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for periodontal disease, now 
characterized as a claim of service connection for 
periodontal disease, to include service connection as 
secondary to service-connected diabetes mellitus, have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran filed his claim for secondary service connection for 
dental disease in October 2004, and was notified of the VCAA 
duties to assist by correspondence dated in January 2005 and 
March 2006, consistent with the VCAA and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The duty to assist will 
be discussed in the Remand portion of this decision.

Although the RO adjudicated this claim on the merits in June 
2005, without regard to the prior final rating decision in 
1996, the Board, initially, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306 (1993), a claim for service connection is 
also considered a claim for VA outpatient dental treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.  Under 38 C.F.R. § 17.161(b)(2), those veterans have 
a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (1) 
they were discharged under conditions other than dishonorable 
from a period of active military service of not less than 180 
days; (2) application for treatment was made within one year 
after such discharge; and (3) a VA dental examination is 
completed within 14 months after discharge, unless delayed 
through no fault of the veteran.  Dental disabilities which 
may be awarded compensable disability ratings are now set 
forth under 38 C.F.R. 4.150.  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916. 

Service connection for dental disease was denied in an 
October 1996 rating decision.  A letter from the RO dated in 
November 1996 reflects that the veteran was furnished a copy 
of the decision and his appellate rights.  He did not appeal, 
and the decision became final one year later.  

Service connection for diabetes mellitus was granted in April 
2002.  The RO noted that the veteran had diabetes since 1997, 
according to medical evidence considered.  

In October 2004, the veteran sought service connection for 
his dental disorder as secondary to service-connected 
diabetes mellitus.  He submitted a written opinion from Angel 
K. Ray, DDS, MS, dated in October 2004.  Dr. Ray noted that 
the veteran had been treated at the clinic since 1993 for 
dental disease including full mouth sub gingival curettage 
and gingivectomy with maintenance therapy performed every 
four months from 1993 to 2000.  Since 2000, the veteran was 
reportedly on alternating therapies with Dr. Ray and the VA.  
Multiple extractions were also noted.  Dr. Ray noted the 
relationship between diabetics and periodontal disease and 
explained that diabetics demonstrated more severe bone loss 
than non-diabetics.  

The veteran has submitted several articles from the internet 
addressing the relationship between diabetes and dental 
disease.  

The Board finds that this claim has been reopened according 
to controlling regulation.  The claim was denied by the RO in 
1996 because there was a lack of diagnosis of disease which 
could be service-connected, and a lack of competent evidence 
connecting a current disease or injury for which service 
connection could be granted, to service.  Private medical 
opinion evidence suggests there is a current diagnosis of a 
chronic condition, for which service connection may be 
granted.  Moreover, since the 1996 decision, service 
connection has been established for diabetes mellitus.  This 
combination of factors provides a basis for the claim of 
service connection for dental disease secondary to a service-
connected disability.  See 38 C.F.R. § 3.310 (2007).  The 
opinion of Dr. Ray relates to an unestablished fact necessary 
to substantiate the claim.  Thus, the claim is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for periodontal 
disease; to that extent only, the claim is granted.  


REMAND

Having reopened the claims of service connection for dental 
disease, the Board finds that additional action is warranted 
under the VA's duty to assist as set forth in 38 C.F.R. § 
3.159 (2007).

The veteran contends that diabetes has caused or worsened his 
periodontal disease.  He thus seeks service connection on a 
secondary basis under the theory that the dental disease is 
proximately due to or the result of diabetes mellitus.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Dr. Ray indicated that the veteran had been treated since 
1993by the practice that Dr. Ray purchased in 2002.  It was 
indicated that should VA require additional information 
regarding the veteran's claim, the practice could be 
contacted.  It is also noted that diabetes mellitus was 
reportedly diagnosed in 1997.  The Board finds that the 
etiology of the currently diagnosed periodontal disease is 
unclear.  The Board finds that additional development must be 
undertaken to determine whether the veteran has a chronic 
periodontal disease or dental condition for which service 
connection may be awarded, even on a secondary basis.  See 38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Under the 
circumstances, obtaining the treatment records from this 
practice could be helpful in determining whether there is a 
current dental disability for which service connection could 
be granted that was proximately due to or aggravated by the 
veteran's service-connected diabetes.  

In this regard, consistent with the veteran's 
representative's request, an appropriate examination should 
be scheduled to determine the likelihood that any current 
chronic dental disease is proximately due to or the result of 
service-connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for periodontal 
disease since his separation from 
service.  Of particular interest are 
records from Angel Ray, DDS, including 
those acquired through the purchase of 
the earlier practice from which the 
veteran was receiving dental care.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all reports, including Dr. 
Ray's records, have been obtained, the 
veteran should be scheduled for a VA 
dental examination, preferably with a 
periodontist, but if unavailable, with a 
physician specializing in dentistry, for 
an opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that any 
present chronic dental disorder was 
either incurred or aggravated as a result 
of his service-connected diabetes 
mellitus.  If it is determined that 
chronic dental disability existed prior 
to diabetes, the examiner should provide 
an opinion as to the baseline level of 
severity of the nonservice-connected 
disease or injury before the onset of 
aggravation.  The examiner should note 
whether there is chronic osteomyelitis or 
osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion 
or malunion of the mandible, limited 
temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, loss 
of teeth due to the loss of substance of 
the body of the maxilla or mandible and 
where the lost masticatory surface cannot 
be restored by suitable prosthesis, when 
the bone loss is a result of trauma or 
disease but not the result of periodontal 
disease.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


